Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's amendments and accompanying remarks filed on May 09, 2022 have been entered and considered. Claims 19 – 20 and 22 have been canceled. Claims 1 – 5 have been withdrawn from further consideration subject to restriction requirement. Claims 1 – 5, 12 - 18, 21 and 23 are pending in this application. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejection over Daumit, and the 103 rejections over Daumit in view of Taylor as detailed in Office action dated March 14, 2022. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 – 18, 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, the subject claims require that the PAN filaments are winded without subjecting them to hot drawing. However, Applicant has not provided in the specification a temperature threshold for what is considered to be “hot drawing”. For examination purposes the examiner considers hot drawing to be over 200 degrees C.   

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Daumit et al. US 4,981,752 (Daumit).
  
Considering claims 12 and 19, Daumit teaches melt-spun polyacrylonitrile fibers which are well suited for thermal conversion to high strength carbon fibers. Further, Daumit teaches at [Col. 9, 46 - 55] that in addition to substantially circular cross sections, predetermined substantially uniform non-circular cross sections may be formed. Preferred non-circular cross sections include multi-lobed (e.g., 3 to 6 lobes). Furthermore, Daumit teaches at [Col. 10, 64 – 68, and Col. 11, 1 – 68] that the PAN multifilament material needs to be subjected to stabilization, drawing and carbonization in order to obtain lobed carbon fibers. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to convert Daumit’s PAN filaments into lobed carbon fibers when it is desired to produce carbon fiber having a non circular cross section. As to the new limitation directed to the draw temperature, Daumit teaches at [Col. 16, 30 – 56] that drawing is performed at 114 degrees C, which considered to be not hot drawing.  

Claims 12 - 13, 16 – 18, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Daumit et al. US 4,981,752 (Daumit) in view of Taylor US 2016/0186365 A1 (Taylor). 

Considering claims 12, 17 – 18, 21 and 23, Daumit teaches melt-spun polyacrylonitrile fibers which are well suited for thermal conversion to high strength carbon fibers. Further, Daumit teaches at [Col. 9, 46 - 55] that in addition to substantially circular cross sections, predetermined substantially uniform non-circular cross sections may be formed. Preferred non-circular cross sections include multi-lobed (e.g., 3 to 6 lobes). Furthermore, Daumit teaches at [Col. 10, 64 – 68, and Col. 11, 1 – 68] that the PAN multifilament material needs to be subjected to stabilization, drawing and carbonization in order to obtain lobed carbon fibers. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to convert Daumit’s PAN filaments into lobed carbon fibers when it is desired to produce carbon fiber having a non circular cross section. Further, Daumit does not recognize the claimed draw and carbonization conditions, nor the lobe with ratio. However, Taylor teaches a process for producing PAN carbon fibers, wherein the precursor fiber is made denser as it enters each wash bath. This progressive densification approach is useful for all PAN precursor bath draw/wash processes where a need for careful control of fiber network density and structure is required for improved carbon fiber properties [Abstract]. Further, Taylor teaches at [0030] that by manipulating the bath temperature in all of the draw baths, it was found that one could maintain or make denser the fiber entering each bath and thereby avoid the potential downside of the loss of density in the intermediate draw baths. This is achieved without solvent removal issues or stretching issues. This "progressive densification" draw approach yields the same final fiber network density but without the potential detriment of an unnecessary loss of density in the intermediate draw baths. Furthermore, Taylor teaches at [0045] that the carbonization occurs in an inert (oxygen-free) atmosphere inside one or more specially designed furnaces; followed by carbonization by passing the fiber through a furnace heated to a higher temperature of from about 700 – 1650 degrees C. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to manipulate the draw baths temperature and oxidation and carbonization temperatures in Daumit’s conversion process in order to provide the carbon fibers with the desired density and properties, such as tensile, modulus and thermal diffusivity.

Considering claims 13 and 16, Daumit does not specifically recognize the claimed lobe with ratio. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the lobe with ratio since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed lobe width ratio is critical and has unexpected results. In the present invention, one would have been motivated to optimize the lobe width ratio motivated by the desire to optimize the surface area of the carbon fibers.  

Claims 14 – 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Daumit et al. US 4,981,752 (Daumit) in view of Taylor US 2016/0186365 A1 (Taylor) and further in view of Shimazaki et al. JP 2003239157 A (Shimazaki). English abstract of the JP paten is relied upon herein.   

Considering claims 14, 15 and 23, Daumit in view of Taylor is relied upon as set forth above in the rejection of claim 12. Further, said prior art does not recognize the weaving of  the carbon fibers. However, Shimazaki teaches a PAN based carbon fiber spun yarn woven fabric [Abstract]. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to weave Daumit-Shimazaki’s carbon fiber when it is desired to produce a lobed carbon fiber fabric.

Response to Arguments

Applicant's amendments and accompanying remarks filed on May 09, 2022 have been entered and considered. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejection of claims 12 and 19 over Daumit, and has maintained the 103 rejections over Daumit in view of Taylor as detailed in Office action dated March 14, 2022. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant arguments filed on May 09, 2022 have been carefully consider but they are found to be not persuasive for the following reason. 

Applicant traverses the rejection of record on the basis that Daumit explicitly requires hot drawing of the fibers. See, for example, Daumit at column 16, lines 30- 56; claim 1 at column 19, lines 65-68 and column 20, lines 9-13; and claim 8 at column 21, lines 45-48 and 56-61.  Further, Applicant argues that Taylor also explicitly requires hot drawing of the fibers. See, for example, Taylor at paragraphs [0015], [0038] and [0042] as well as claims 1 and 4.
 
In response, the examiner submits that Applicant has not provided in the specification a temperature threshold for what is considered to be “hot drawing”.  Further, at [0015] which is related to background of Taylor’s disclosure, Taylor discloses ‘Attempts have been made to densify drawn precursor fibers by keeping the drawing temperatures of the baths as high as possible. Maximum bath temperatures of 80.degree. C. to 100.degree. C., with the number of draw baths being two or greater, have been used. Hotter draw bath temperatures are beneficial for stretching precursor fiber and for accelerating solvent removal but can result in fiber sticking damage. Thus, teaching away from hotter draw baths. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786





     /MARLA D MCCONNELL/     Supervisory Patent Examiner, Art Unit 1789